


Exhibit 10.32
 
AMENDMENT TO
PROMISSORY NOTE
 
THIS AMENDMENT TO PROMISSORY NOTE (this “Amendment”) is made to be effective the
16th day of March, 2015 (the “Effective Date”) by and between Image Sensing
Systems, Inc., a Minnesota corporation (the “Borrower”) and Alliance Bank, a
Minnesota banking corporation, its successors and/or assigns (the “Lender”).
 
The Lender is the owner and holder of a revolving line of credit Promissory Note
dated effective May 12, 2014, from the Borrower in the original principal amount
of $5,000,000.00 (the “Note”), which Note was issued pursuant to that certain
Commitment Letter dated effective May 12, 2014, as amended by that certain
Amendment to Commitment Letter of even Effective Date herewith by and between
the Lender and the Borrower (collectively, the “Commitment Letter”).
 
Pursuant to the Commitment Letter, as amended, the Borrower and the Lender have
agreed, for good and valuable consideration the receipt and adequacy of which
are hereby acknowledged, to amend the Note as hereinafter set forth.
 
As of the Effective Date of this Amendment, it is agreed that all references to
the term “Maturity Date” in the Note shall now mean April 1, 2016.
 
Except as amended by this Amendment, the Note, and all other terms of the Note,
shall remain in full force and effect.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the Effective Date first above written.

          LENDER:   BORROWER:           Alliance Bank   Image Sensing Systems,
Inc.           By: /s/ R. Scott Johnson  
By:
/s/ Dale E. Parker   R. Scott Johnson     Dale E. Parker   Its Vice President  
  Its Interim President/CEO

 

 

 

 